DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazit (US Publication 2013/0002416).
In regards to claim(s) 1, Gazit discloses the claimed limitations including a
control system for a steering system comprising:

(Reference is made to Paragraph 0027);
a steering gear (30) operatively coupled to a plurality of road wheels (34) of a vehicle, the steering wheel and the steering gear electrically coupled to each other; and
an autonomous driving assist system (ADAS) (50) having an ADAS switch (44) that is switchable between an ON condition and an OFF condition (Reference is made to Paragraph 0026), the ADAS configured to provide steering directional control when the vehicle is in an autonomous vehicle driving condition and the ADAS switch is in the ON condition (Reference is made to Paragraph 0026), the steering wheel being in a different position during the autonomous vehicle driving condition, the ADAS switch moving to the OFF position when condition upon manual movement of the steering wheel away from the different position to allow manual steering directional control (Reference is made to Paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the direction in which the steering wheel (12 or 18) is moved from toward a driver to away from a driver to initiate the disengagement of the manual steering and engagement of the autonomous steering (Reference is made to Paragraph 0028) as a matter of design choice and since it would have been a simple modification obvious to one of ordinary skill in the art (Examiner notes that there is an abundance of references including retracting away from the driver, including but not limited to, Lathrop et al. (US Publication 2014/0277896), Bendewald et al. (US 10,065,655) and Pollmann (US Patent 6,070,686)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that the amendment necessitated the new ground(s) of rejection presented.  Furthermore, examiner notes that Gazit was previously disclosed as appearing to read on the limitations of claim 1 (Reference is made to previous Office Action dated 9/21/2020, section 5).
While the limitations currently recited overcome the issues with continuation and rejection under 35 U.S.C. 112, they do not read over the prior art of record, as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616